DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 05 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a fourth doped region disposed between the contact and the third doped region,” and claim 1, in which claim 5 depends from, recites “a contact disposed on and electrically coupled to the heavily doped region.”  It is unclear and indefinite as to how the fourth doped region is between the contact and the third doped region, and the contact being on the heavily doped region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-9, 16, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tada et al. (U.S. Pub. 2001/0048122).
Claim 1:  Tada et al. discloses a semiconductor device, comprising:
a substrate (1; Fig. 2, paragraph 81) doped with a first doping polarity (p-type; paragraph 81);
a first doped region (3; Fig. 2, paragraph 81) disposed in the substrate (1) and doped with a second doping polarity (n-type; paragraph 81) opposite to the first doping polarity (p-type);
a second doped region (2; Fig. 2, paragraph 81) disposed outside and adjacent the first doped region (3), the second doped region (2) being doped with the first doping polarity (p-type; paragraph 81);

a first isolation structure (8 on the right; Fig. 2, paragraph 81) disposed over the third doped region (outer region of 6) and spaced apart from the first doped region (3);
a heavily doped region (inner region of 6; Fig. 2, paragraph 81) disposed completely in the third doped region (outer region of 6);
a second isolation structure (8 in the middle; Fig. 2, paragraph 81) disposed over the first doped region (3); and 
a contact (12; Fig. 2, paragraph 81) disposed on and electrically coupled to the heavily doped region (inner region of 6), the contact (12) being disposed between the first isolation structure (8 on the right) and the second isolation structure (8 in the middle).
Claim 2:  Tada et al. discloses the semiconductor device of claim 1, wherein a doping concentration of the third doped region (outer region of 6) is greater than a doping concentration of the first doped region (3) (paragraph 81).
Claim 3:  Tada et al. discloses the semiconductor device of claim 1, wherein the first doping polarity (p-type) is p-type and the second doping polarity (n-type) is n-type (paragraph 81).
Claim 4:  Tada et al. discloses the semiconductor device of claim 1, further comprising: 
a field plate (9; Fig. 2, paragraph 81) disposed over the second doped region (2),

Claim 6:  Tada et al. discloses the semiconductor device of claim 1, further comprising a resistor (10; Fig. 2, paragraph 82) disposed over (since 10 is higher than 8 on the right, it would be interpreted as over) the first isolation structure (8 on the right).
Claim 7:  Tada et al. discloses the semiconductor device of claim 6, wherein the resistor (10) comprises a spiral shape (Fig. 1, paragraph 82).
Claim 8:  Tada et al. discloses the semiconductor device of claim 7, wherein a distal end (right end of 10) of the resistor (10) is electrically coupled to the contact (12) (Fig. 2).
Claim 9:  Tada et al. discloses the semiconductor device of claim 1, further comprising a buried doped well (portion of 3 below 8 in the middle) disposed in the first doped region (3) and below the second isolation structure (8 in the middle) (Fig. 2).
Claim 16:  Tada et al. discloses a semiconductor device, comprising: 
a first n-type doped region (3; Fig. 2, paragraph 81);
a p-type doped region (2; Fig. 2, paragraph 81) disposed outside and adjacent the first n-type doped region (3); 
a second n-type doped region (outer region of 6; Fig. 2, paragraph 81) disposed completely within the first n-type doped region (3) and spaced apart from the p-type doped region (2);
a first isolation structure (8 on the right; Fig. 2, paragraph 81) disposed over the second n-type doped region (outer region of 6) and spaced apart from the first n-type doped region (3);

a heavily doped region (inner region of 6; Fig. 2, paragraph 81) disposed in the second n-type doped region (outer region of 6) and between the first isolation structure (8 on the right) and the second isolation structure (8 in the middle), and
a contact (12; Fig .2, paragraph 81) disposed on the heavily doped region (inner region of 6) (Fig. 2),
wherein a doping concentration of the second n-type doped region (outer region of 6) is greater than a doping concentration of the first n-type doped region (3) (paragraph 81).
Claim 17:  Tada et al. discloses the semiconductor device of claim 16, further comprising: a resistor (10; Fig. 2, paragraph 82) disposed over (since 10 is higher than 8 on the right, it would be interpreted as over) the first isolation structure (8 on the right).
Claim 20:  Tada et al. discloses the semiconductor device of claim 19, further comprising: 
a resistor (10; Fig. 2, paragraph 82) disposed over (since 10 is higher than 8 on the right, it would be interpreted as over) the first isolation structure (8 on the right),
wherein the resistor (10) comprises a spiral shape (Fig .1, paragraph 82, and
wherein a distal end (right end of 10) of the resistor (10) is electrically coupled to the contact (12) (Fig. 2).

Claim(s) 10-12, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hall et al. (U.S. Pub. 2006/0163691).
Claim 10:  Hall et al. discloses a semiconductor device, comprising:
a resistor disposed (12; Fig. 3, paragraph 16) over a first isolation structure (53; Fig. 3, paragraph 22) disposed over a first doped region (49; Fig. 3, paragraph 21); 
a first high voltage junction termination (HVJT) device comprising: 
a first heavily doped region (50 on the left; Fig. 3, paragraph 21) disposed completely in the first doped region (49);
a first contact (59; Fig. 3, paragraph 22) disposed on the first heavily doped region (50), 
a first field plate (54 on the left; Fig. 3, paragraph 20) disposed over a second doped region (48; Fig. 3, paragraph 21), and
a second isolation structure (57; Fig. 3, paragraph 22) disposed between the first contact (59) and the first field plate (54), the second isolation structure (57) being disposed over a third doped region (41; Fig. 3, paragraph 20); and 
a second high voltage junction termination (HVJT) device comprising: 
a second heavily doped region (50 on the right; Fig. 3, paragraph 21) disposed completely in the first doped region (49), 
a second field plate (54 on the right; Fig. 3, paragraph 20) disposed over the second doped region (48),
a third isolation structure (52; Fig. 3, paragraph 22) disposed between the second heavily doped region (50 on the right and the second field plate (54 on the right), the third isolation structure (52) being disposed over the third doped region (41), 

Since the doped region 50 is formed in doped region 49 (paragraph 21) and the doped regions 49 and 50 are both the same conductivity type (paragraph 21), the doped region 50 would have a doping concentration greater than the doped region 49, and therefore the doped region 50 is interpreted as a heavily doped region.
Claim 11:  Hall et al. discloses the semiconductor device of claim 10, wherein the first doped region (49) and the third doped region (41) are doped with a first doping polarity (n-type; paragraph 21), and wherein the second doped region (48) is doped with a second doping polarity (p-type; paragraph 21) opposite to the first doping polarity (n-type).
Claim 12:  Hall et al. discloses the semiconductor device of claim 11, wherein the first doping (n-type) polarity is n-type and the second doping polarity (p-type) is p-type (paragraph 21).
Claim 14:  Hall et al. discloses the semiconductor device of claim 11, wherein the resistor (12) comprises a spiral shape (Fig. 2)
Claim 15:  Hall et al. discloses the semiconductor device of claim 14, wherein a distal end (left end of 12) of the resistor (12) is electrically coupled (through the elements of the device) to the first contact (59) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tada et al. as applied to claim 4  above, and further in view of Choi et al. (U.S. Pub. 2009/0020814).
Claim 5:  Tada et al. discloses the semiconductor device of claim 4. 
Tada et al. appears not to explicitly disclose a fourth doped region disposed between the contact and the third doped region, wherein the fourth doped region is doped with the second doping polarity, wherein a doping concentration of the fourth doped region is greater than a doping concentration of the third doped region.
Choi et al., however, discloses a fourth doped region (142; Fig. 3A, paragraph 28) disposed between the contact (143a; Fig. 3A, paragraph 28) and the third doped region (141; Fig. 3A, paragraph 28), wherein the fourth doped region (142) is doped with the second doping polarity (n-type; paragraph 28), wherein a doping concentration of the fourth doped region (142) is greater than a doping concentration of the third doped region (141).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tada et al. with the disclosure of Choi et al. to have made a fourth doped region disposed between the contact and the third doped region, wherein the fourth doped region is doped with the second doping polarity, wherein a doping concentration of the fourth doped region is greater than a doping concentration of the .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. as applied to claim 11 above, and further in view of Choi et al. (U.S. Pub. 2009/0020814).
Claim 13:  Hall et al. discloses the semiconductor device of claim 11.
Hall et al. appears not to explicitly disclose a doping concentration of the first doped region is greater than a doping concentration of the third doped region.
Choi et al., however, discloses a doping concentration of the first doped region (131; Fig. 3A, paragraph 26) is greater than a doping concentration of the third doped region (134; Fig. 3A, paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hall et al. with the disclosure of Choi et al. to have made a doping concentration of the first doped region is greater than a doping concentration of the third doped region in order to have electrical conductivity within the device.

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tada et al. as applied to claim 16 above, and further in view of Shimizu (U.S. Pub. 2005/0194656).
Claim 18:  Tada et al. discloses the semiconductor device of claim 16.
Tada et al. appears not to explicitly disclose a first field plate disposed over the p-type doped region; and a second field plate disposed over the second isolation 
Shimizu, however, discloses a first field plate (60b; Fig. 3, paragraph 111) disposed over (since 60b is higher than 13, it would be interpreted as over) the p-type doped region (13; Fig. 3, paragraph 83); and a second field plate (60c; Fig. 3, paragraph 111) disposed over the second isolation structure (17 on the left; Fig. 3, paragraph 79), wherein the second isolation structure (17 on the left) is disposed between the contact (19; Fig. 3, paragraph 90) and the first field plate (60b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tada et al. with the disclosure of Shimizu to have made a first field plate disposed over the p-type doped region; and a second field plate disposed over the second isolation structure, wherein the second isolation structure is disposed between the contact and the first field plate in order to reduce electric field.
Claim 19:  Tada et al. in view of Shimizu discloses the semiconductor device of claim 18, and Shimizu further discloses wherein the first field plate (60b) and the second field plate (60c) are grounded (paragraph 111).

Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive. 
Applicant contends Tada et al. is silent on a heavily doped region disposed completely in drain region 6 and a contact disposed thereon.

Applicant’s arguments with respect to claim(s) 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815